Citation Nr: 0626659	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim of 
entitlement to service connection for internal derangement 
with instability, right knee.

Procedural history

The veteran served on active duty from June 1993 to January 
1994.  The record reflects he had additional service in the 
Reserves, to include periods of active duty for training 
(ACDUTRA) from July 10, 1994, to July 24, 1994; June 24, 
1995, to July 8, 1995; August 10 to 28, 1996; May 24, 1997, 
to June 7, 1997; and from August 22, 1998, to September 2, 
1998; as well as other periods of inactive duty training.  

The veteran provided testimony at a personal hearing 
conducted by a Decision Review Officer at the RO in March 
2005.  A transcript of the hearing has been associated with 
the veteran's VA claims folder and has been reviewed by the 
Board.  

The veteran was scheduled to provide testimony at a Travel 
Board hearing before a Veterans Law Judge in September 2005.  
The record reflects he failed to report for the scheduled 
hearing.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

Issues not on appeal

The September 2001 RO rating decision also granted service 
connection for 
degenerative arthritis of the lumbar spine with reticulates 
and assigned a 10 percent rating.  The veteran disagreed with 
that determination, contending that a higher rating was 
warranted.  Thereafter, an April 2004 rating decision 
assigned a 
20 percent rating for the disability.  The veteran reported 
in a June 2004 statement that this satisfied his appeal on 
that issue; i.e., he withdrew the issue from appeal.  See 
38 C.F.R. § 20.204 (2005).

The Board further notes that the September 2001 rating 
decision also established service connection for internal 
derangement with instability of the left knee, and assigned 
an initial rating of 20 percent.  The record does not reflect 
the veteran disagreed with the assigned rating, nor did he 
disagree with the effective date assigned for the left knee 
and lumbar spine disabilities.  Consequently, the Board does 
not have jurisdiction to address those issues.

In short, the only issue on appeal is the matter of the 
veteran's entitlement to service connection for a right knee 
disability.


FINDING OF FACT

The preponderance of the medical and other evidence of record 
is against a finding that the veteran sustained a right knee 
injury while on active duty, ACDUTRA, and/or inactive duty 
training.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's right 
knee disorder.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he injured both knees 
in December 1998, while on inactive duty training [as noted 
above, service connection has been granted with respect to 
the left knee], and that he re-injured the right knee while 
reporting for physical therapy at a VA medical facility.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the veteran's 
claim must be denied as the preponderance of the evidence is 
unfavorable.  That is the weight of the competent and 
probative evidence indicates that he did not injure the right 
knee while on inactive duty training.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a claimant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, the veteran was sent the requisite pre-
adjudication notice by a letter dated in April 2001, before 
the September 2001 rating decision that is the subject of 
this appeal.  He was also sent additional VCAA notification 
letters in September 2003 and December 2004.

For the reasons detailed below, the Board finds that, through 
these letters, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005).  In this case, the April 
2001, September 2003, and December 2004 letters all addressed 
the requirements to establish service connection for a 
claimed disability.  Further, both the September 2003 and 
December 2004 letters contained language to the effect that 
VA needed evidence showing that the right knee disorder had 
existed from military service to the present.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  All of the 
aforementioned VCAA letters indicated VA would obtain 
relevant records from VA or other Federal agency or 
department, and that VA would request such records from 
private sources.  In addition, these letters indicated that 
VA would provide a medical examination if it was deemed 
necessary to make a decision on the veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this case, the VCAA letters all 
contained language to the effect that the veteran should 
identify any relevant evidence he wanted VA to request on her 
behalf, and that he should submit any necessary release in 
order to obtain such evidence.  Moreover, these letters 
informed the veteran that while VA would request private 
records, it was ultimately his responsibility to make sure 
the evidence was received.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the December VCAA 
letter informed the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know," and that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See December 11, 2004, letter at 
page 3.  The Board finds that this letter satisfied the "give 
us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. § 3.159(b)(1).

The Board further notes that the veteran has actively 
participated in the processing of her case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Further, it does not appear that the veteran or his 
representative have contended that he received inadequate 
notice in this case.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that neither elements (1) or 
(2) are not in dispute with regard to the veteran's right 
knee claim.  Element (3) is in dispute, and was addressed by 
the VCAA letters noted above.  For the reasons stated below, 
the veteran is not entitled to the benefits sought on appeal; 
i.e., the establishment of service connection for a right 
knee disorder.  In the absence of a grant of service 
connection, the remaining two Dingess elements, degree of 
disability and effective date of service connection, are 
moot.

For these reasons, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) [VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it]; see 
also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to this case is already of record.  These 
record include the veteran's service medical records as well 
as extensive post-service medical records.  The veteran has 
not indicated the existence of any relevant evidence that has 
not been obtained or requested.  

The Board acknowledges that the veteran was not provided a VA 
examination, nor was a medical opinion obtained, with respect 
to the his right knee claim.  However, neither a VA 
examination or medical opinion is necessary because, as 
discussed in detail below, the preponderance of the evidence 
is against a finding in-service incurrence of a right knee 
injury, to include periods of ACDUTRA or inactive duty 
training.  

As explained in greater detail below, the outcome of this 
case hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's right knee disorder 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of a right knee injury.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include providing testimony at an RO hearing in March 2005.  
As noted in the Introduction, the veteran failed to appear at 
a Board hearing scheduled in September 2005.

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

ACDUTRA and inactive duty training

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty during such training; service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90 
(July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.



Analysis

Initially, the Board notes there is no dispute that there is 
medical evidence of a current right knee disability.  
Specifically, he underwent right anterior cruciate ligament 
reconstruction in June 1999, and was subsequently diagnosed 
with internal derangement of both knees with instability with 
anterior cruciate ligaments in both knees by an August 2000 
VA joints examination.  Thus, Hickson element (1) is 
satisfied in this case.

The crucial element in this case is element (2), in-service 
injury.  The veteran contends that he injured his right knee 
while on inactive duty training in December 1998, at the same 
time he injured his (service-connected) left knee. 

The veteran's service records confirm he injured his left 
knee in December 1998, while on inactive duty training.  
Specifically, they reflect he reported that while going down 
stairs he felt his left knee "snap," causing him to fall 
down the stairs.  He subsequently underwent left anterior 
cruciate ligament reconstruction.  As noted in the 
Introduction above, service connection was granted for a left 
knee disability, based upon this incident, in the same 
September 2001 RO rating action which denied the veteran's 
claim for the right knee disability. 

Significantly, there was no reference in the veteran's 
service medical records, or any other contemporaneous medical 
record, of right knee problems until April 1999, at which 
time he reported an injury that occurred while he was getting 
out of his car to go to therapy for his left knee.  A 
thorough review of the evidence on file for the period from 
December 1998 to April 1999 includes numerous medical records 
detailing the treatment the veteran received for his left 
knee.  However, the Board finds it significant that these 
records contain absolutely no findings nor complaints of any 
problems with the right knee prior to April 1999, at which 
time he reported injuring the right knee while getting out of 
his car.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The only reference to the right knee prior to April 1999 
appears to be a December 1998 record which compared the 
veteran's right and left side following his left knee 
reconstruction surgery.  In pertinent part, this record 
reflects that range of motion for the right knee was from 
zero degrees extension to 153 degrees flexion.  As full range 
of motion of the knee consists of zero degrees extension and 
140 degrees flexion, see 38 C.F.R. § 4.71, Plate II. (2005), 
this record reflects that there was no limitation of motion 
of the right knee.

The Board finds it to be implausible that when the veteran's 
knees were examined in December 1998, following the incident 
in which the left knee was injured, he would say nothing 
about an injury to the right knee, which he now claims to 
have been incurred in the same incident. 

For his part, the veteran has contended that the left knee 
injury was more severe than the right following the December 
1998 fall, and that this was the focus of the medical 
treatment he received.  Nevertheless, given the volume and 
details contained in these treatment records, as well as the 
service records documenting the incident, there should be 
some reference to right knee impairment if it was in fact 
injured in the December 1998 fall.  At the very least, the 
veteran should have mentioned the alleged right knee injury 
to health care providers.  He did not.  

Furthermore, and also very damaging to the veteran's claim, 
is the fact that the April 1999 records clearly indicate that 
the right knee injury in fact occurred in April 1999, and 
there was no re-injury as the veteran now contends.  Medical 
records dated April 5, 1999 note that the veteran presented 
after stepping out of his car and felt pain in the right knee 
"today."  He did report a history of "loose" right knee in 
the past, but did not indicate he injured it in the December 
1998 fall in which he injured his left knee.  

Moreover, a service examination and concurrent report of 
medical history from later in April 1999 both noted a 
"recent" right knee injury.  The report of medical history 
also noted that he was recovering from left knee surgery, and 
had a "newly torn" right anterior cruciate ligament right 
knee.  This leaves the distinct impression that the right 
knee injury followed the left knee injury, rather than being 
coincident therewith.  In addition, a June 1999 Medical Board 
report noted that the veteran reported, in pertinent part, 
that he hurt the right knee getting out of a car; that 
statement is clearly congruent with the reports of the April 
1999 injury and is inconsistent with the circumstances 
surrounding the December 1998 incident.  

In summary, the contemporaneous medical and service records 
from the time of the December 1998 fall only document a left 
knee injury, with no references to a right knee injury until 
April 1999, at which time the records indicate that the 
veteran injured his right knee getting out of a car.  The 
Board concludes that these contemporaneous records are 
entitled to more weight than the veteran's subsequent 
contentions that he injured both knees in December 1998 and 
merely injured his right knee in April 1999, especially as 
these contentions were made in the context of seeking VA 
benefits for the right knee.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [the Board 
may consider self interest in evaluating the testimony of 
claimants].  

Three individuals have submitted statements attesting to the 
veteran injuring his right knee in December 1998.  For 
reasons similar to those detailed above the Board finds these 
statements to be deficient, in particular because they are 
not supported by the contemporaneous medical evidence.  

One individual, V.M.H., identified herself as a close 
personal friend since 1997, reported that she visited the 
veteran at the hospital on the date of his December 1998 
injury, and that the doctor stated the veteran had injured 
both of his knees but that the left was more severe.  Another 
individual, S.O., identified himself as a Licensed Athletic 
Trainer, who was serving with the veteran at the time of the 
December 1998 injury.  S.O. stated that he examined the 
veteran shortly after the accident, at the veteran's home, at 
which time the veteran demonstrated some ligamentous laxity 
on his right knee.  Finally, there is a statement from 
N.J.T.-M., as having been the Medical Department Head at the 
Reserve Center when the veteran was injured in December 1998.  
N.J.T.-M. stated that while he did not physically test the 
veteran's knees it was obvious, in his medical opinion, that 
both knees were injured.

If believed, these statements corroborate the veteran's 
contention that he injured the right knee along with the left 
knee while on inactive duty in December 1998, particularly 
since two of the three appears to have some medical training.  
However, these statements are utterly inconsistent with the 
medical records, which show no right knee problems until the 
April 1999 injury. The Board finds them, too, to be 
incredible for the same reasons as stated above concerning 
the veteran's story.

Specifically respect to the statement of V.M.H. that a doctor 
told her that the right knee was injured along with the left 
knee, just not as severely, her account of what a clinician 
purportedly said, filtered as it is through her own 
sensibilities, is not probative evidence.  Cf. Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran sustained a right knee injury as a result of the 
December 1998 fall in which he did sustain a left knee 
injury.  Consequently, Hickson element (2) has not been 
satisfied, and the claim fails on that basis.

With respect to element (3), medical nexus, as has been 
discussed above in connection with the VCAA, obtaining such 
an opinion would be useless in the absence of a finding that 
an in-service injury actually took place.  

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right knee 
disorder.  The benefit sought on appeal is accordingly 
denied.

Additional comment

The veteran has not contended that the documented April 1999 
right knee injury was due to the service-connected left knee.  
See 38 C.F.R. § 3.310 (2005).  Nor has he contended that the 
April 1999 right knee injury was incident to VA medical 
treatment.  See 38 U.S.C.A. § 1151 (West 2002).  His sole 
contention is that the right knee was injured in December 
1998, while he was on inactive duty training.  This has been 
dealt with above. 


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


